STONE, J.
The bill of exceptions does not show that the charges given were excepted to, and hence we cannot consider them.
The Circuit Court erred in receiving the evidence of the use to which the money derived from the sale of the cotton was applied. The testimony, if believed, tended to show that the horse was of the corpus of the statutory separate' •estate of Mrs. Beeves. If so, he could not be sold, and the title passed, without the joint written conveyance of husband and wife, witnessed or acknowledged as the statute requires. Williams v. Auerbach, ante, p. 90. And, as the title of the horse could not be directly conveyed by the deed or mortgage of the husband alone, neither could that result be indirectly reached, by any use to which he might apply the proceeds.
Neither was it a material inquiry, whether or not Linam knew of Mrs. Beeves’ right or claim to the horse.
Beversed and remanded.